     Case 2:21-cv-00537-TLN-KJN Document 18 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL CHRISTOPHER YOUNG, et al.,                 No. 2:21-cv-00537-TLN-KJN

12                      Plaintiffs,                    ORDER

13          v.
14   STEVEN RICHARD BURLINGHAM, et
     al.,
15
                        Defendants.
16

17

18          Plaintiffs proceed in this civil action without counsel. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c)(21).

20          On August 6, 2021, the magistrate judge filed findings and recommendations, which were

21   served on the parties and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen (14) days. No objections were filed.1

23   Accordingly, the Court presumes any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de

25   novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

26
     1
27           Plaintiff Daniel Christopher Young filed a purported First Amended Complaint on August
     18, 2021, which is signed only by him. (ECF No. 18.) Such a document is untimely, was not
28   filed with leave of Court, and is non-responsive to the Court’s prior orders.
                                                      1
     Case 2:21-cv-00537-TLN-KJN Document 18 Filed 08/31/21 Page 2 of 2


 1          The Court has reviewed the applicable legal standards and, good cause appearing,

 2   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

 3   IT IS HEREBY ORDERED that:

 4      1. The findings and recommendations (ECF No. 15) are ADOPTED IN FULL;

 5      2. The action is DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil

 6          Procedure 41(b);

 7      3. Plaintiff Daniel Christopher Young’s Motion to Proceed in Forma Pauperis is DENIED as

 8          moot (ECF No. 17); and

 9      4. The Clerk of Court is directed to CLOSE this case.

10   Dated: August 30, 2021

11

12

13
                                             Troy L. Nunley
14
                                             United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
